—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered October 21, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During jury selection, the defendant objected, pursuant to Batson v Kentucky (476 US 79), to the prosecution’s exercise of six peremptory challenges. On appeal, the defendant contends that the court erred in allowing four of those challenges. The prosecution proffered race-neutral reasons for the challenges at issue, thus satisfying its obligation to provide facially-neutral reasons for rejecting the juror (see, People v Payne, 88 NY2d 172, 181; People v Allen, 86 NY2d 101, 109-110). Thereafter, the burden shifted to the defendant to demonstrate that the People’s explanation was pretextual (see, People v Allen, supra, at 111; People v McCargo, 226 AD2d 480, 481).
Since the defendant failed to articulate to the Supreme Court any reason why he believed that the prosecutor’s explanations were pretextual, his present claims are unpreserved for appellate review (see, People v West, 243 AD2d 590, 591; People v Morrison, 235 AD2d 553, 554; People v McCargo, supra, at 481; People v Gooden, 220 AD2d 683, 684).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.